IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 248 MAL 2021
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ROBERT JACOBS,                               :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. The application for amici curiae is DENIED as moot.